DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This is in response to amendment filed on 9/28/2021 in which claims 1-20 are pending. The applicant’s amendment has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Chen (20180294913) teaches a WDM transmitter comprises individual-channel transmitters 110.sub.1-110.sub.N, each configured to generate a corresponding WDM component of WDM signal using a different respective carrier frequency (wavelength) spectrally arranged in accordance with the operative frequency grid. Each of the shown transmitters 110 is capable of generating a signal for populating a corresponding WDM channel.  The WDM transmitter modifies a frequency-locking scheme to be compatible with the in-band location of RF spectrum tone. While Kim (20150022015) teaches a network having a master device operating as a controller of the slave device, and the slave device may be controlled by the master device. However the above prior arts, alone or combination with the cited prior arts, fail to anticipate or render obvious the following recited features:  wherein the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200065277-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633